Beoyles, C. J.
1. One who is present at a distillery when whisky is being manufactured, and who personally assists in the manufacture, is guilty of manufacturing whisky; and it is immaterial whether or not he owns the distillery, or whether or not he is hired to work thereat.
2. There is no substantial merit in any of the special grounds of the motion for a new trial; the defendant’s conviction was authorized by the evidence; and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.